DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the communication on March 22, 2021.  Claims 11-21 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through telephone communication on September 24, 2021 with Kelly Hollowell.  The application has been amended as follows:





In the Claims
1. (Canceled) 
2. (Canceled) 
3. (Canceled) 
4. (Canceled) 
5. (Canceled) 
6. (Canceled) 
7. (Canceled) 
8 (Canceled) 
9. (Canceled) 
10. (Canceled) 

12. (Currently Amended) The method of claim 11, wherein the user input further comprises disease type.  

13. (Currently Amended) The method of claim 11, wherein the user input further comprises location.  

14. (Currently Amended) The method of claim 11, wherein the machine learning algorithm further comprises a neural network.  

15. (Currently Amended) The method of claim 11, wherein the machine learning algorithm further comprises an expert system.  

16. (Currently Amended) The method of claim 11, wherein issuing the prescription further comprises emailing, by the processor, an image of the prescription.  

17. (Currently Amended) The method of claim 11, wherein the method further comprises verifying, by the processor, an uploaded prescription.

19. (Currently Amended) The method of claim 18, wherein the method further comprises indicating, by the processor via the graphical user interface, whether the voucher for each purchased service or product has been redeemed.  

20. (Currently Amended) The method of claim 18, wherein the method further comprises in response to receiving, by the processor, an indication at least one purchased bundled healthcare service for which the voucher was generated has been delivered, updating, to a database by the processor, the voucher status to indicate the voucher has been redeemed with respect to the at least one delivered service.  

21. (Currently Amended) The method of claim 18, wherein the method further comprises in response to receiving, by the processor via a database, an updated voucher status indicating the voucher has been redeemed with respect to at least one purchased bundled healthcare service for which the voucher was generated, directing, by the processor, a disbursement of funds corresponding to the pre-paid purchase price for the at least one purchased bundled healthcare service.


Allowable Subject Matter
Currently claims 11-21 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…generating, by the processor, a voucher redeemable to receive the purchased bundled healthcare service from the healthcare provider, wherein the voucher specifies a unique confirmation number for the purchase and the corresponding service provider for each service of the purchased bundled healthcare service, and wherein for each service or product in the purchased bundled healthcare service for which a prescription is required, the voucher does not become valid until a prescription has been received and verified”

Schoenberg discloses the provider portal upon receiving purchase information from the user for purchasing the selected service offer issues a request to render a voucher, the voucher comprising a description of the purchase specifying the corresponding healthcare provider for the health care service for the purchased service offer redeemable from the corresponding healthcare service provider (Schoenberg: the provider portal upon receiving purchase information from the user to purchase the selected pre-paid healthcare service offer issues a request to render a voucher for the pre-paid healthcare service that has already been purchased, the voucher comprising a description of the purchase specifying the corresponding healthcare provider for the healthcare service for the purchased service offer redeemable from the corresponding healthcare service provider (Smith: Figure 6, paragraph [0029], paragraph [0037], paragraph [0044]).  PTO 892 Reference U discloses a bundled reimbursement solution.   Neither Schoenberg, Smith, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious generating, by the processor, a voucher redeemable to receive the purchased bundled healthcare service from the healthcare provider, wherein the voucher specifies a unique confirmation number for the purchase and the corresponding service provider for each service of the purchased bundled healthcare service, and 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,706,963 B2, Chmait et al discloses Systems and methods for a health care E-commerce marketplace.
US 2014/0149135 A1, Boerger et al discloses METHOD AND SYSTEM FOR ESTIMATING THE FINANCIAL LIABILITY OF A PATIENT FOR A MEDICAL SERVICE.
US 2014/0067406 A1, Hyatt et al discloses FACILITATING A TRANSACTION AMONG A SURGICAL PROVIDER, AN ITEM PROVIDER, AND A PAYOR.
US 2013/0198025 A1, Picken discloses SYSTEM AND METHOD FOR MATCHING HEALTHCARE PROVIDERS WITH CONSUMERS.
US 8,494,881 B1, Wizig discloses Method and system for providing a user-selected healthcare services package and healthcare services panel customized based on a user's selections.
US 2013/0096937 A1, Campbell et al discloses MEDICAL PROVIDERS KNOWLEDGE BASE AND INTERACTION WEBSITE.
US 2012/0239569 A1, Pourfallah et al discloses HEALTHCARE PAYMENT COLLECTION PORTAL APPARATUSES, METHODS AND SYSTEMS.
US 2012/0232936 A1, Bravata et al discloses Reference Pricing of Health Care Deliverables.
US 2012/0054119 A1, Zecchini discloses HEALTHCARE COST TRANSPARENCY SYSTEMS AND METHODS.
US 7,895,061 B2, Schoenberg discloses Auctioning provider prices.
US 2010/0070295 A1, Kharraz et al discloses CENTRALIZED MARKETPLACE FOR HEALTHCARE APPOINTMENTS ACROSS PRACTICE GROUPS.
US 2007/0088580 A1, Richards discloses Systems and methods for providing comparative health care information via a network.
US 2007/0043595 A1, Pederson discloses System, method and computer software product for estimating costs under health care plans.
US 2005/0021455 A1, Webster discloses On-line payments system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625